DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, prior art fails to explicitly disclose or suggest a computer implemented method for determining a medical product dispensed by a pharmacy, the method comprising operating a processor to: receive, from a computing device, an image data depicting at least a portion of a prescription document issued by the pharmacy; extract, from the image data, a pharmacy identifier for identifying the pharmacy associated with issuing the prescription document; select, based on the pharmacy identifier, at least one parsing method for parsing prescription documents issued by the pharmacy identified by the pharmacy identifier; and apply the selected parsing method to the image data to determine a medical product identifier for identifying the medical product dispensed by the pharmacy.
Pinsonneault et al. U.S. Patent Application Publication No. 2015/0371001 discloses a computer implemented method for determining a medical product dispensed by a pharmacy, the method comprising operating a processor to: receive, from a computing device, electronic data representing at least a portion of a prescription document issued by the pharmacy; extract, from the electronic data, a pharmacy identifier for identifying the pharmacy associated with issuing the prescription document; select, based on the pharmacy identifier, at least one parsing method (i.e., business rule) for parsing prescription documents issued by the pharmacy identified by the pharmacy identifier; and apply the selected parsing method to the electronic data to determine a medical product identifier for identifying the medical product dispensed by the pharmacy (paragraph [0090]).  Pinsonneault et al. fails to explicitly disclose or suggest the method at least wherein the electronic data is image data depicting at least a portion of a prescription document issued by the pharmacy.
Regarding claims 11-20, prior art fails to explicitly disclose or suggest a system for determining a medical product dispensed by a pharmacy, the system comprising: a memory for storing a plurality of parsing methods, each parsing method for parsing prescription documents issued by a particular pharmacy; and a processor operable to: receive, from a computing device, image data depicting at least a portion of a prescription document issued by the pharmacy; extract, from the image data, a pharmacy identifier for identifying the pharmacy associated with issuing the prescription document; select, based on the pharmacy identifier, at least one parsing method stored in the memory for parsing prescription documents issued by the pharmacy identified by the pharmacy identifier; and apply the selected parsing method to the image data to determine a medical product identifier for identifying the medical product dispensed by the pharmacy.
Pinsonneault et al. U.S. Patent Application Publication No. 2015/0371001 discloses a system for determining a medical product dispensed by a pharmacy, the system comprising: a memory for storing a plurality of parsing methods (i.e., business rules), and a processor operable to: receive, from a computing device, electronic data representing at least a portion of a prescription document issued by the pharmacy; extract, from the electronic data, a pharmacy identifier for identifying the pharmacy associated with issuing the prescription document; select, based on the pharmacy identifier, at least one parsing method stored in the memory for parsing prescription documents issued by the pharmacy identified by the pharmacy identifier; and apply the selected parsing method to the electronic data to determine a medical product identifier for identifying the medical product dispensed by the pharmacy (paragraph [0090]).  Pinsonneault et al. fails to explicitly disclose or suggest the system at least wherein the electronic data is image data depicting at least a portion of a prescription document issued by the pharmacy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        July 26, 2022